FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                      UNITED STATES COURT OF APPEALS              January 7, 2008

                                   TENTH CIRCUIT                Elisabeth A. Shumaker
                                                                    Clerk of Court


 UNITED STATES OF AMERICA,

                 Plaintiff-Appellee,                    No. 07-5137
          v.                                          (N.D. of Okla. )
 ALFREDO ARRAZOLA-CARRENO,                   (D.C. Nos. CV-07-362-HDC and
                                                    CR-05-117-HDC)
                 Defendant-Appellant.


               ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before HENRY, Chief Judge, TYMKOVICH, and HOLMES, Circuit Judges. **



      Alfredo Arrazola-Carreno is a federal prisoner serving a sentence of 105

months after pleading guilty to one count of unlawfully possessing a firearm

under 18 U.S.C. § 922(g)(1). We enforced his plea agreement on direct appeal in

United States v. Arrazola-Carreno, 206 F. App’x 751 (10th Cir. 2006) (per




      *
         This order is not binding precedent except under the doctrines of law of
the case, res judicata and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
curiam). Proceeding pro se 1, Arrazola-Carreno now seeks a certificate of

appealability (COA) to challenge the district court’s denial of his motion to

vacate, set aside, or correct his sentence under 28 U.S.C. § 2255. The district

court denied all six of Arrazola-Carreno’s claims and dismissed his motion.

      We agree Arrazola-Carreno is not entitled to relief under § 2255 and

therefore DENY his request for a COA.

                                         I.

      In 2005, Arrazola-Carreno was indicted on two counts of being a felon in

possession of a firearm in violation of 18 U.S.C. § 922(g)(1). Arrazola-Carreno

pleaded guilty to count one in exchange for the government’s dismissal of count

two and support of a downward departure for Arrazola-Carreno at sentencing. At

sentencing, Arrazola-Carreno received 105-months imprisonment, three-years

supervised release, and a $2,000 fine. His prison sentence fell within the

advisory guidelines range and below the statutory maximum of 10 years.

      Arrazola-Carreno filed a § 2255 motion with the district court on June 28,

2007. The district court concluded all of Arrazola-Carreno’s arguments lacked

merit and denied the motion. Arrazola-Carreno now seeks a COA from this court

to challenge two of the issues raised below: (1) ineffective assistance of counsel



      1
         Because Arrazola-Carreno proceeds pro se, we construe his claims
liberally. See Haines v. Kerner, 404 U.S. 519, 520–21 (1972); Hall v. Bellmon,
935 F.2d 1106, 1110 (10th Cir. 1991).

                                        -2-
relating to his plea agreement and (2) lack of subject matter jurisdiction over the

indictment because it was not served on him pursuant to the federal rules.

                                          II.

      To obtain a COA, a petitioner must make a “substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); Miller-El v. Cockrell,

537 U.S. 322, 327 (2003). This standard is satisfied by demonstrating

“reasonable jurists could debate whether . . . the petition should have been

resolved in a different manner or that the issues presented were adequate to

deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473,

484 (2000) (internal quotation marks omitted).

      For substantially the same reasons as the district court, we conclude that

Arrazola-Carreno has failed to make a substantial showing of the denial of a

constitutional right on either of the grounds he raises in his petition.

      First, the district court correctly concluded Arrazola-Carreno’s trial counsel

did not render ineffective assistance by advising him to enter into the plea

agreement. Arrazola-Carreno argues he received no benefit from the agreement.

By pleading guilty, however, Arrazola-Carreno received a significant benefit: the

government dropped the second count and he avoided the possibility of conviction

on two counts instead of only one. He obtained, moreover, the benefit of an

acceptance of responsibility reduction at sentencing which he would have lost had

the case proceeded to trial.

                                          -3-
      Second, the district court properly found Arrazola-Carreno waived reading

of the indictment at arraignment in accordance with Federal Rule of Criminal

Procedure 10. The trial court had jurisdiction over Arrazola-Carreno’s criminal

case under 18 U.S.C. § 3231. Arrazola-Carreno’s argument to the contrary,

relying on the Foreign Sovereign Immunities Act, is entirely frivolous.

                                        III.

      Arrazola-Carreno’s petition for a COA is DENIED.

                                      Entered for the Court


                                      Timothy M. Tymkovich
                                      Circuit Judge




                                        -4-